                     IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS                                            ENTERED
                                HOUSTON DIVISION                                                 07/24/2019

                                                §
 INRE:                                          §      Chapter 7
                                                §
 ANTHONY PIGGUE,                                §      Case No. 18-34526 (DRJ)
                                                §
           Debtor.                              §
                                                §
                                                §
 CHRISTOPHER R. MURRAY                          §
                                                §
 V.                                             §      ADVERSARY NO. 19-03002
                                                §
 AMERICAN TRAFFIC CONTROL,                      §
 INC.; ALL ACCESS TRAFFIC                       §
 CONTROL SYSTEMS, LLC; ALL                      §
 ACCESS TRAFFIC, LLC; ALL                       §
 ACCESS TRAFFIX LIMITED                         §
 LIABILITY COMPANY; LARRY                       §
 JENKINS; NICOLE ROBERTSO N;                    §
 BREANNA PIGGUE                                 §


                                ORDER DISMISSING CASE

       An Order Approvi ng Co mpro mise was entered in Bankruptcy Case No. 18-34526 (Docket
No. 169) resolving the claims of Christo pher R. Murray, chapter 7 Trustee ("Trustee") against all
defendants in this adversary proceeding, other than Nicole Robertson. As a result, the Trustee
announced that thi s adversary proceedin g should be dismissed. Accordingly, it is:

       ORD ERED that this adversary proceeding is dismissed pursuant to FED. R. P. 41, made
applicable by FED. R. BAN KR. P. 7041 ; and it is futther

       ORD ERED that the C lerk of th e Co urt is directed to close this adversary proceeding.
